Citation Nr: 0808857	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
type II.

3.  Entitlement to a compensable evaluation for degenerative 
changes, left great toe.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had multiple periods of active military service 
between November 1949 and October 1976, including confirmed 
service in Vietnam from July 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, 
which granted service connection for degenerative changes of 
the left great toe with an evaluation of 0 percent effective 
June 16, 2004; and on appeal from a June 2005 rating 
decision, which denied service connection for PTSD and 
service connection for diabetes mellitus type II.  These 
decisions were issued by the by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that in correspondence dated in March 2005 
the veteran stated a claim for chronic obstructive pulmonary 
disease secondary to asbestos exposure.  This claim has not 
been adjudicated and is, accordingly, referred back to the RO 
for appropriate action.

The issues of entitlement to service connection for PTSD and 
entitlement to an initial compensable rating for a right 
great toe disability are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam 
conflict, and is thus presumed to have been exposed to Agent 
Orange during active military service.  

2.  The veteran does not currently have diabetes mellitus, 
Type II.  




CONCLUSION OF LAW

A diabetes mellitus type II disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for diabetes mellitus 
type II, including as secondary to Agent Orange exposure.  
DD-214 confirms service in Vietnam during the Vietnam 
conflict; therefore, and in accordance with 38 C.F.R. § 
3.307(a)(6)(iii), exposure to Agent Orange is conceded.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  
In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records contain no evidence of any 
complaints, diagnosis, or treatment for diabetes or blood 
sugar problems.  Service connection on a direct basis must 
therefore be denied.  38 C.F.R. § 3.303.  However, VA 
regulations also provide for service connection for type II 
diabetes mellitus if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, even 
though there is no record of such disease during service.  
See 38 C.F.R. §§ 3.307, 3.309.

VA treatment record dated in October 2004 noted that the 
veteran "is a known diabetic but not on any medications."  
In fact, a treatment note dated January 25, 2005, contains 
the following statement:

diabetes mellitus type II with diabetic 
neuropathy or peripheral neuropathy from 
Agent Orange.

However, according to a January 27, 2005, compensation and 
pension (C&P) examiner, "there is no evidence to support [a] 
diagnosis of type 2 diabetes mellitus."  The examiner added 
as follows:

[a]lthough his medical records do show a 
diagnosis of type 2 diabetes mellitus, 
this diagnosis has not been made without 
the presence of steroids.  Review of the 
pertinent medical records shows 
hyperglycemia on 5/10/04, which is likely 
due to steroids.  On 10/7/04, the veteran 
has normal fasting blood sugars, and a 
normal hemoglobin A1c.  Recent laboratory 
studies done in August 2004, show a 
glucose of 117, and a hemoglobin A1c of 
5.4.  His most recent blood glucose 
11/24/04, was 103.  The veteran does not 
take any medications for treatment of 
diabetes mellitus.  His medications 
include prednisone dose pack . . . The 
veteran has never had any ketoacidosis 
nor hypoglycemic reactions.  He is not on 
a diabetic diet.  He does not have any 
restriction of activities because of 
glucose intolerance.  He does not have 
any specific visual problems.  . . . He 
denied any neurological symptoms 
compatible with peripheral neuropathy.  
He sees his internal medicine care 
provider approximately every three 
months.  He has not had other associated 
features of diabetes mellitus, such as 
daytime urinary frequency, nocturia 
and/or thirst.  He has not had any 
changes in his appetite, diet or intake.

This C&P evidence is buttressed by VA clinical records dating 
from at least September 2005, which contain the following 
information:

V9 Diabetic Foot Examination:
This diabetic reminder has been 
inactivated because not diabetic, not on 
meds for diabetes.  Normal hgbalc of 5.2 

The Board also notes that VA medical records dating from 
March 2005 do not list diabetes among the veteran's "active 
problems."  The Board finds the exclusion by VA of diabetes 
mellitus from the veteran's problem list, along with the C&P 
examiner's assurance with supporting rationale, which was 
provided following a physical examination of the veteran, 
tests, and a review of the claims folder, that the veteran's 
hyperglycemia is secondary to his steroid medication, and 
subsequent VA treatment records advising that the veteran is 
not diabetic, to be compelling evidence against the singular, 
unenhanced comment in a January 25, 2005, treatment note of a 
purported diabetes mellitus disorder secondary to Agent 
Orange exposure.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  The 
preponderance of the evidence is against the claim.  38 
C.F.R. § 3.102.  

In short, the evidence demonstrates that the veteran does not 
have a current diabetes disorder but rather a glucose 
impairment/hyperglycemia.  The evidence also indicates that 
the veteran's glucose impairment/hyperglycemia disorder is 
secondary to steroid medication taken for a nonservice-
connected disorder(s).  Service connection for diabetes 
mellitus type II under the provisions of 38 C.F.R. §§ 3.307, 
3.309 must be denied.  Moreover, the record contains no 
evidence which suggests that the veteran's steroid medication 
is taken for treatment of a service-connected disability, and 
no evidence which indicates that the veteran's glucose 
impairment/hyperglycemia is proximately due to, or aggravated 
by, a service-connected disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Notice which informs the veteran of how 
VA determines disability ratings and effective dates should 
also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in January 2005 satisfied the duty 
to notify provisions.  The veteran was apprised of the 
evidence needed to substantiate his claim.  He was also 
informed of the evidence that VA would obtain, and of the 
evidence that he should submit or request VA's assistance in 
obtaining, and explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  In addition, he was notified of how VA 
determines disability ratings and effective dates in letters 
issued in May and November 2006, and again in February 2007.  
Although the 2006 and 2007 letters were issued after the June 
2005 rating decision, since service connection is denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  

Regarding the duty to assist, SMRs have been obtained and are 
of record.  VA treatment records have also been obtained and 
associated with the claims file.  In addition, the veteran 
was accorded a C&P examination; the report of which is of 
record.  There is no indication that additional development 
is necessary, and the Board is satisfied that VA has done 
everything reasonably possible to assist the veteran with his 
claim.  

ORDER

Service connection for diabetes mellitus type II is denied.


REMAND

The veteran also seeks service connection for PTSD, which he 
attributes to his service in Vietnam.  He reports that his 
job in Vietnam consisted of performing top secret briefings.  
In his stressor statement he described six particularly 
stressful events that occurred during his year in Vietnam, 
including receipt of enemy fire while in the company of 
persons whose names he recalls and provides; a chance 
encounter, north of Saigon near Plantation Road, upon a 
makeshift morgue containing the corpses of about 40 American 
or Australian soldiers; witnessing the vehicular killing and 
subsequent remains of a Vietnamese motorcyclist run over by a 
tank hauler on Cauk Mang Road, north of Saigon; and a 
traumatic encounter with a badly maimed soldier in Saigon-
Cholon; however, he was only able to recall the exact 
timeframe of one event.  He reports that on June 30, 1969, he 
was cleared for return to CONUS.  He reports that he went to 
the airport but the DC-8 aircraft failed to arrive, forcing 
him to return to his hotel.  He reports that en route back to 
his hotel, while walking down a stoned walled alley, Viet 
Cong and RVN forces started firing at each other.  He reports 
that he stayed in the alley under cover of darkness until 
daybreak.

Service department records confirm service in Vietnam from 
July 1968 to July 1969, and confirm that the veteran's 
clearance was changed on September 3, 1968, from "Secret" 
to "Top Secret."  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Cohen, 10 Vet. App. at 138; see also 
38 C.F.R. § 3.304(f).  

VA treatment records, including the report of a November 2004 
psychiatric screening, confirm diagnosis of and treatment for 
PTSD.  In fact, treatment providers note the veteran's 
complaints of flashbacks and nightmares of Vietnam.  However, 
beyond a cursory request for a few documents from the 
veteran's personnel file, no effort was made by the RO to 
verify the veteran's stressor information.  The case must 
therefore be remanded for further development.  38 C.F.R. 
§ 3.159; see also M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D.  

In addition to the foregoing the veteran seeks a compensable 
rating for his service-connected left great toe disability.  
Upon remand he should be scheduled for a C&P examination to 
ascertain the severity of his disability.  38 C.F.R. § 
3.159(c)(4).  Since the case is being returned, VA medical 
records from the Mountain Home VAMC dating from November 8, 
2006, should also be requested and associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R. § 3.159(c) (2007).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  38 C.F.R. § 3.159(c)(2)

1.  Request all medical records from the 
Mountain Home VAMC dating from November 8, 
2006.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Request a complete copy of the 
veteran's Official Military Personnel File 
and associate said with the claims file.  

3.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency for verification 
of the events identified by the veteran in 
his stressor statement and in VA PTSD 
treatment records.  At a minimum, unit 
histories for the 7th Air Force in and 
around Tan Son Nhut Air Base, Vietnam, for 
the time period July 1, 1968, to July 31, 
1969, must be requested.  

The veteran should be advised that he can 
submit alternate forms of evidence to prove 
the occurrence of his stressors, such as a 
buddy statement from someone who witnessed 
the incident(s) that he claims to have 
seen, newspaper accounts of the specific 
events he has described, or any other 
corroborative evidence that he has 
possession or knowledge of.  

The RO should prepare a report detailing the 
nature of any stressor which it finds to be 
corroborated by the record.  This report is 
then to be added to the claims file.  

4.  Schedule the veteran for appropriate 
psychiatric examination(s), to include 
evaluation for PTSD.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  All indicated tests 
should be performed, and all findings should 
be reported in detail.  

The RO is to inform the examiner that only 
the stressor(s) which have been verified may 
be used as a basis for a diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should specify 
(1) whether a stressor found to be verified 
by the record was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that there is a link between 
the current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.   

A rationale for each opinion should be set 
forth in the report provided.

5.  Schedule the veteran for an examination 
by an appropriate specialist to determine 
the severity of his left great toe 
disability.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests, including 
x-rays, should be performed, and all 
findings reported in detail.  The examiner 
should fully describe the impairment 
resulting from the toe disability.  

6.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1), and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


